           Case 1:19-cr-10279-IT Document 171 Filed 05/06/21 Page 1 of 16



                     UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS
UNITED STATES OF AMERICA,       *
                                *
      v.                        *
                                *         Criminal No. 1:19-cr-10279-IT
JESUS CASTILLO,                 *
                                *
      Defendant.                *

                                 MEMORANDUM & ORDER
                                      May 6, 2021

TALWANI, D.J.

       Defendant Jesus Castillo was indicted on one count of conspiracy to distribute and to

possess with the intent to distribute oxycodone in violation of 21 U.S.C. § 846. Indictment 1-2 [#1].

Now before the court is Defendant’s Motion to Dismiss [#146] the indictment pursuant to Federal

Rules of Criminal Procedure Rule 12(b) based on his removal from the United States. For the

reasons that follow, the Motion [#146] is ALLOWED and the Indictment [#1] is DISMISSED

WITHOUT PREJUDICE as to Castillo.

I. Factual and Procedural Background

       This drug conspiracy case arose from the Drug Enforcement Agency’s (“DEA”)

investigation into Michael Spinola and his associates who were suspected of trafficking large

quantities of controlled substances in Massachusetts. Gov’t Opposition to Mot. Dismiss (“Opp’n”) 1

[#151]; Lima Affidavit in Support of Wiretap Application ¶¶ 8-9, 17-39 [#141-1]. The DEA

received authorization for a wiretap of Spinola’s cell phone on July 14, 2017, see Order Authorizing

the Interception of Wire Communications USAO-000450-459 [#141-1], and in 2018, received four

subsequent wiretap authorizations for two phones connected with Spinola. See Second Order

Authorizing Interception of Wire Communications USAO-000557-569 [#141-2]; Third Order

Authorizing Interception of Wire Communications USAO-000656-667 [#141-3]; Fourth Order

Authorizing Interception of Wire Communications USAO-000752-763 [#141-4]; Fifth Order
           Case 1:19-cr-10279-IT Document 171 Filed 05/06/21 Page 2 of 16



Authorizing Interception of Wire Communications USAO-000851-860 [#141-5]. The government

states that its wiretap surveillance showed Curly Kelly “obtained oxycodone in Texas, supplied it to

Spinola, and that on June 23, 2018, Spinola distributed [the oxycodone] to Castillo.” Opp’n 1

[#151]. Shortly thereafter, Castillo was stopped and arrested by the Massachusetts State Police on

state drug charges. Id.; see also Mot. to Dismiss (“Mot.”) 1-2 [#146].1

       After Defendant posted bail in the state drug case, he was taken into U.S. Immigration and

Customs Enforcement (“ICE”) custody. Mot. 2 [#146]; Opp’n 2 [#151]. ICE then referred

Defendant to the U.S. Attorney’s Office for criminal prosecution of the immigration offense, and on

August 2, 2018, Defendant was indicted for unlawfully reentering the United States after being

removed, in violation of 8 U.S.C. § 1326. Mot. 2 [#146]; see United States v. Castillo-Martinez, 18-

CR-10247-NMG, [#1]. Defendant agreed to voluntary detention but moved to dismiss the

Indictment on the ground that the underlying removal order was unlawful, see Motion to Dismiss

[#33], 18-CR-10247-NMG; after the motion was denied, Defendant conditionally pleaded guilty to

the unlawful re-entry indictment. Mot. 2 [#146]; see Notice of Reservation of Appellate Rights

[#53], 18-CR-10247-NMG. Prior to sentencing, ICE lodged a detainer. Mot. 2 [#146] (citing p. 2 of

PSR from the unlawful reentry case).

       On September 10, 2019, Defendant was sentenced to time served in the re-entry case. Id.;

see also Order and Judgment [#63], 18-CR-10247-NMG. Defendant’s appeal of that conviction is

pending. See United States v. Castillo-Martinez, No. 19-1971 (1st. Cir. filed Sept. 30, 2019).




1
  The government explains that “investigators conducted a ‘walled-off’ stop” to avoid disclosure of
the ongoing investigation. Opp’n 1 [#151].
                                                  2
           Case 1:19-cr-10279-IT Document 171 Filed 05/06/21 Page 3 of 16



       Meanwhile, on August 7, 2019, Defendant was indicted in this drug conspiracy case.2 Mot. 2

[#146]. He was arraigned on the morning of September 10, 2019, id.; Elec. Clerk’s Notes [#29], and

initially detained on the government’s motion. Order of Temporary Detention [#31]. Following a

contested detention hearing, the Magistrate Judge noted that “Castillo has no legal status in the

United States” and that “[t]he Probation Office reports that there is a final order of removal,” but

concluded, after considering the factors set forth in 18 U.S.C. § 3142, that the government had not

met its burden regarding detention and that “[a]ny [flight] risk associated with [Castillo’s] lack of

legal status in the United States may also be mitigated with appropriate conditions of release.”

Order on Government’s Motion for Detention 3-4 [#53]. On November 4, 2019, after a further

hearing concerning conditions of release, the Magistrate Judge issued an Order Setting Conditions

of Release [#56], including a condition that Defendant not leave the District of Massachusetts. The

government did not appeal. Mot. 2 [#146].

       Defendant was not released on November 4, 2019, and was instead moved into ICE

administrative custody pursuant to the ICE detainer. Mot. 2 [#146]; Opp’n 2 [#151]. ICE then

initiated removal proceedings, and Defendant sought withholding of his removal under the

Convention Against Torture. See Order of the Immigration Judge [#146-1]. An administrative judge

held a hearing on March 16, 2020, and on August 12, 2020, issued a written order denying

withholding of removal. Id. On October 20, 2020, Defendant was removed from the United States.

Mot. 3 [#146]; Opp’n 2 [#151].




2
 The Indictment [#1] alleges Defendant conspired with co-defendants Spinola and Kelly to
“knowingly and intentionally distribute and possess with intent to distribute oxycodone” in Boston,
Cambridge, Medford, and Somerville, in the District of Massachusetts.
                                                   3
            Case 1:19-cr-10279-IT Document 171 Filed 05/06/21 Page 4 of 16



       Defendant’s counsel informed the court during a November 6, 2020 pretrial conference that

Castillo had been removed from the United States, Elec. Clerk’s Notes [#124], and on January 28,

2021, filed the Motion to Dismiss [#146].

II. Legal Standard

       Federal Rules of Criminal Procedure Rule 12(b)(1) provides that “[a] party may raise by

pretrial motion any defense, objection, or request that the court can determine without a trial on the

merits.” “Pure questions of law are properly considered on a pretrial motion to dismiss.” United

States v. Gomez-Ramirez, 365 F. Supp. 3d 226, 230 (D. Mass. 2019) (citing United States v. Pope,

613 F.3d 1255, 1260 (10th Cir. 2010)). However, motions to dismiss indictments which rely on

disputed facts, see United States v. Covington, 395 U.S. 57, 60 (1969), or motions challenging the

sufficiency of the evidence underlying an indictment, see United States v. Guerrier, 669 F.3d 1, 4

(1st Cir. 2011), should be denied.

III. Discussion

       Defendant’s Motion [#146] argues that his removal from the United States merits dismissal

for four reasons: (1) the government abandoned its drug prosecution; (2) the government violated

federal immigration regulations; (3) the government violated Defendant’s rights under the Bail

Reform Act (“BRA”), 18 U.S.C. § 3141, et seq.; and (4) the government violated his Fifth

Amendment Due Process right to prepare a defense and Sixth Amendment right to the assistance of

counsel. Defendant further argues that the “totality of the circumstances . . . calls for a dismissal

with prejudice.” Mot. 15 [#146].

       The government disputes all four grounds and argues that if the indictment is dismissed, it

should be without prejudice.

       In considering the parties’ arguments, the court notes that the question at issue in many of

the cases on which the parties rely – whether ICE may take custody of a criminal defendant pending

                                                    4
            Case 1:19-cr-10279-IT Document 171 Filed 05/06/21 Page 5 of 16



trial – is a question this court does not need to reach; the question posed here, in contrast, is what, if

anything, should be done where ICE removes a defendant after arraignment and before trial.

   A. Violation of Federal Immigration Regulations

       Defendant asserts that by removing him, the government violated two regulations under the

Immigration and Nationality Act (“INA”), 8 U.S.C. 1101, et seq. Mot. 9-10 [#146]. The first

regulation, 8 C.F.R. § 215.2, states that “[n]o alien shall depart, or attempt to depart, from the

United States if his departure would be prejudicial to the interests of the United States under the

provisions of § 215.3.” Section 215.3, in turn, describes those categories of noncitizens “whose

departure shall be deemed prejudicial to the interests of the United States,” to include:

       [a]ny alien who is needed in the United States as a witness in, or as a party to, any
       criminal case under investigation or pending in a court in the United States.
       Provided, [t]hat any alien who is a witness in, or a party to, any criminal case
       pending in any criminal court proceeding may be permitted to depart from the United
       States with the consent of the appropriate prosecuting authority, unless such alien is
       otherwise prohibited from departing under the provisions of this part.

8 C.F.R. § 215.3(g) (emphasis in original).

       The government contends that these regulations apply only to voluntary departures and not

to Defendant’s removal. Opp’n 13 [#151] (citing United States v. Lett, 944 F.3d 467, 473-74 (2d

Cir. 2019); United States v. Marinez-Patino, No. 11-CR-064, 2011 WL 902466, at *6 (N.D. Ill.

Mar. 14, 2011) (“[T]he legislative authority for Section 215 is contained in 8 U.S.C. § 1185(a). This

statute . . . provides for regulations governing an alien’s ability to ‘depart from’ or ‘enter’ the

United States, not the government’s ability to ‘remove’ an alien (a topic which is separately

addressed in 8 U.S.C. § 1231.).” (internal citation omitted)).

       In Lett, the defendant, who sought release from ICE custody, argued that these regulations

barred ICE from deporting criminal defendants during the pendency of their criminal cases, and

therefore barred ICE from detaining such defendants. 944 F.3d at 472. The Second Circuit rejected

his argument for release, concluding that “these regulations merely prohibit aliens who are parties to
                                                  5
           Case 1:19-cr-10279-IT Document 171 Filed 05/06/21 Page 6 of 16



a criminal case from departing the United States voluntarily . . . .” Id. at 472-73 (citing United

States v. Ailon-Ailon, 875 F.3d 1334, 1339 (10th Cir. 2017) (referring to 8 C.F.R. § 215.2(a) as

governing “voluntary departure”) (emphasis in original)); see also United States v. Baltazar-

Sebastian, 990 F. 3d 939, 946 (5th Cir. 2021) (“[E]very circuit to consider the issue agrees the

regulations concern an alien’s own actions, not those of ICE.”) (citations omitted).

        The court agrees that these regulations concern a noncitizen’s voluntary departure, and not

ICE’s removal of that individual, and that ICE therefore did not violate these regulations.

   B. Violation of Defendant’s Rights under the Bail Reform Act

       Defendant contends that the government violated his rights under the Bail Reform Act by

removing him and making it “impossible for Mr. Castillo to appear for future court proceedings.”

Mot. 12 [#146]. He argues that the government “made the decision to proceed with Mr. Castillo’s

criminal case despite the existence of an ICE detainer . . . [and therefore] was not permitted to use

its power of removal to trump defendant’s statutory right to release under the BRA.” Id.

       The Bail Reform Act and related statutes dictate that once an individual is arrested for a

federal offense, a judicial officer must make the determination as to whether such person should be

imprisoned or released pending their criminal trial. For any offense against the United States, a

judicial officer may order an offender “arrested and imprisoned or released as provided in chapter

207 of [Title 18, Release and Detention Pending Judicial Proceedings] . . . for trial before such court

of the United States as by law has cognizance of the offense.” 18 U.S.C. § 3041; see also id. § 3141

(“[a] judicial officer authorized to order the arrest of a person . . . before whom the arrested person

is brought shall order that person be released or detained, pending judicial proceedings, under this

chapter [207 – Release and Detention Pending Judicial Proceedings]”). In other words, included in

the authority to order the arrest of an individual and bring him before the court is the authority to

determine whether that individual should be detained or released pending trial.

                                                   6
           Case 1:19-cr-10279-IT Document 171 Filed 05/06/21 Page 7 of 16



       The BRA also requires that once an individual is arrested for a federal crime, the judicial

officer (and not an arresting officer or other jurisdiction) determines whether the individual poses a

risk of flight or danger to the community. This conclusion follows from the structure of the BRA,

which allows for temporary detention to allow the appropriate court, state or local law enforcement

official, or appropriate ICE official, “to take such person into custody,” but only on a judicial

officer’s determination that (1) the person was on release pending trial for a felony, on release

pending imposition of a sentence, on probation or parole, or, is not a citizen of the United States or

lawfully admitted for permanent residence, and (2) the person may flee or pose a danger to any

other person or the community. Id. at § 3142(d).

       Here, the Magistrate Judge found that Defendant was not likely to flee and did not pose a

danger to any other person or community. To the extent that ICE nonetheless took custody because

it “was unwilling or unable to release Castillo, with the attendant risk that he would flee or commit

additional crimes,” Opp’n 6 [#151], ICE’s actions appear to be directly contrary to the BRA, which

placed the determination of flight and danger in the hands of a judicial officer, not an ICE official.

See Trujillo-Alvarez, 900 F. Supp. 2d 1167, 1178 (D. Or. 2012) (finding ICE detention of defendant

“for the purpose of delivering him to trial” violated both the BRA and the magistrate judge’s release

order). If the government disagreed with the Magistrate Judge’s evaluation of flight risk and danger

to the community, the proper step would have been for the government to appeal that decision. See

18 U.S.C. § 3145. No such appeal was taken.

       The government responds that there is no “irreconcilable conflict between the BRA and the

INA” and that parallel proceedings are possible. Opp’n 14-15 [#151] (citing United States v.

Rincon-Meza, No. CR-19-0062-JCC, 2019 WL 2208734, at *3 (W.D. Wash. May 22, 2019) (“The

detention of a criminal defendant pending trial and the detention of an alien pending removal

proceedings are separate functions, administered by separate authorities, and serve different

                                                   7
            Case 1:19-cr-10279-IT Document 171 Filed 05/06/21 Page 8 of 16



purposes. Thus, it is not apparent that the BRA and INA conflict such that one nullifies the effect of

the other.”)). But even if ICE took Defendant into custody to facilitate the removal process rather

than because it disagreed with the Magistrate Judge’s order, and even if the two statutory schemes

co-existed from the time Defendant was moved to ICE custody in November 2019 until the

immigration judge issued a written order denying withholding of removal in August 2020, the

conflict came to a head when ICE removed the Defendant.

       The BRA certainly contemplates that another jurisdiction or ICE may detain a federal

defendant pretrial (albeit, as discussed above, limited to the circumstance where the judicial officer

determines that the person is a flight risk or danger to the community). If the federal defendant is on

release pending imposition of a sentence, on probation or parole, or, is not a citizen of the United

States or lawfully admitted for permanent residence, and the judicial officer determines that the

person is a flight risk or danger to the community, the judicial officer must order temporary

detention for not more than ten days, direct the government to notify “the appropriate court,

probation or parole official, or State or local law enforcement official, or the appropriate official of

the Immigration and Naturalization Service,” 3 and then give those officials ten days to take custody

of the person. 18 U.S.C. § 3142(d). In that event, ICE (or the other jurisdiction) may take that

defendant into their custody. Nothing in the BRA suggests that ICE (or these other jurisdictions)

who obtain custody may choose not to return the defendant as needed for the federal proceedings.

       A number of courts have concluded that while the BRA “aims to ensure a defendant’s

presence at trial, the INA uses detention to ensure an alien’s presence at removal proceedings.”

United States v. Soriano-Nunez, 928 F.3d 240, 245 (3rd Cir. 2019) (citing United States v.



3
  The Immigration and Naturalization Service was abolished pursuant to the Homeland Security Act
of 2002. See United States v. Watson, 386 F.3d 304, 306 n.1 (1st Cir. 2004). Immigration functions
were transferred to the agencies within the newly-created Department of Homeland Security and to
the Department of Justice. Id.
                                                  8
              Case 1:19-cr-10279-IT Document 171 Filed 05/06/21 Page 9 of 16



Vasquez-Benitez, 919 F.3d 546, 552-54 (D.C. Cir. 2019)). Indeed, as the Soriano-Nunez court

noted, no court of appeals has determined that “pretrial release precludes pre-removal detention.”

Id. (citing Vasquez-Benitez, 919 F.3d at 553 (“Congress has never indicated that the BRA is

intended to displace the INA.”); United States v. Veloz-Alonso, 910 F.3d 266, 269 (6th Cir. 2018)

(“[N]othing in the BRA prevents other government agencies or state or local law enforcement from

acting pursuant to their lawful duties.”)). But in these cases, the issue was the alleged interference

with a defendant’s release from custody, not an interference with trial by the defendant’s removal

from the United States. See Soriano-Nunez, 928 F.3d at 245 (court of appeals did not have

jurisdiction over denial of motion to dismiss indictment; review limited to appeal of order denying

claim that BRA release order forecloses ICE detention); Vasquez-Benitez, 919 F.3d at 553 (district

court erred in finding that “the BRA provides the exclusive means of detaining a defendant

criminally charged with reentry”). In other cases, the record makes clear that ICE custody did not

directly interfere with the criminal prosecution. In Baltazar-Sebastian, for example, the Fifth Circuit

concluded that the District Court’s enforcement of a magistrate judge’s order releasing the

defendant did not prevent ICE from detaining the noncitizen to facilitate defendant’s removal, and

vacated district court’s order precluding ICE from detaining defendant pending completion of her

criminal proceedings. 990 F.3d at 945. Notably, however, ICE had responded to a writ of habeas

corpus ad prosequendrum and produced the defendant so that she could appear at a pretrial hearing.

Id. at 942.

        Here, in contrast, the court need not determine whether the government’s detention of

Defendant for the purpose of completing the steps necessary to remove him was proper. The court

finds that ICE’s removal of the Defendant directly interfered with the Magistrate Judge’s order

designed to ensure his presence at his criminal proceedings and with this court’s jurisdiction over

the criminal case.

                                                   9
           Case 1:19-cr-10279-IT Document 171 Filed 05/06/21 Page 10 of 16



   C. Violation of Defendant’s Fifth and Sixth Amendment Rights

       Defendant also argues the government violated his Fifth Amendment right to due process

and Sixth Amendment right to assistance of counsel by pursuing his prosecution after removing him

from the country. Mot. 12 [#146]. Defendant contends that his removal to the Dominican Republic

makes him unavailable for trial, interferes with his ability to prepare a defense to the charges,

consult with counsel, review evidence against him, and confront adverse witnesses. Id. at 12-13.

Defense counsel further represents that it has been difficult to keep in contact with Defendant since

he was removed as he has had limited access to a cell phone in the Dominican Republic. Id. at 14.

       The Fifth Amendment provides that “no person shall be deprived of life, liberty, or property,

without due process of law.” U.S. Const. amend. V. The Fifth Amendment right to

       [d]ue process guarantees that a criminal defendant will be treated with that
       fundamental fairness essential to the very concept of justice. In order to declare a
       denial of it we must find that the absence of that fairness fatally infected the trial; the
       acts complained of must be of such quality as necessarily prevents a fair trial.

United States v. Valenzuela-Bernal, 458 U.S. 858, 872 (1982) (internal citation and quotation

omitted). The Sixth Amendment provides that “[i]n all criminal prosecutions, the accused shall

enjoy the right . . . to have the assistance of counsel for his defense.” U.S. Const. amend. VI.

       The court finds that Defendant’s absence from the District of Massachusetts, where he faces

charges and where he allegedly committed the charged offense, interferes with his ability to consult

with counsel and prepare a defense, in violation of the Sixth Amendment, and that Defendant’s

inability to do so is solely attributable to the government. See United States v. Ferreira-Chavez, No.

1:20-cr-00145-BLW, 2021 WL 602822, at *3 (D. Idaho Feb. 12, 2021) (“[t]he decision to deport

[Defendant], while criminal charges were pending, was the Government’s alone”). The government

violated (and is violating) Defendant’s Sixth Amendment rights. See, e.g., United States v. Lutz,

No. CR-19-00692-TUC-RM (BGM), 2019 WL 5892827, *5 (D. Ariz. Nov. 12, 2019) (“Most

concerning, ICE’s removal of Defendant from this country is interfering with Defendant’s Sixth
                                              10
           Case 1:19-cr-10279-IT Document 171 Filed 05/06/21 Page 11 of 16



Amendment right to ‘consult with counsel, to review the evidence against him[,] and to prepare a

defense to the charge.’”) (quoting United States v. Resendiz-Guevara, 145 F. Supp. 3d 1128, 1138

(M.D. Fla. 2015)). Moreover, to the extent that the government seeks to proceed with this

prosecution in Defendant’s absence, his absence “necessarily prevents a fair trial” in violation of the

Fifth Amendment. Valenzuela-Bernal, 458 U.S. at 872.

        In its Opposition [#151], the government argues that “unless and until Castillo unlawfully

returns to the United States and is arrested, there won’t be any trial, so his trial rights will not be

impaired.” Id. at 16. The government has not explained, however, how a delayed trial would not

itself violate his Sixth Amendment rights, as well as the Speedy Trial Act. See 18 U.S.C.

§ 3161(c)(1) (trial to be set within seventy days from the date the defendant first appeared before a

judicial officer); id. at § 3173 (‘[n]o provision of this chapter shall be interpreted as a bar to any

claim of denial of speedy trial as required by amendment VI of the Constitution”).

        In sum, the court finds that the Defendant’s removal has interfered with his rights under the

Fifth and Sixth Amendment.

    D. Abandonment

        Defendant argues the government abandoned the drug prosecution when it elected to remove

him from the United States. Mot. 6 [#146]. Defendant contends that the government has two

choices when an individual who is in the United States illegally faces criminal prosecution; the

government can “‘proceed administratively with deportation, or defer removal for the [individual]

to face criminal prosecution.’” Id. (citing Resendiz-Guevara, 145 F. Supp. 3d at 1136). Here the

government removed Castillo, and in doing so, abandoned the drug prosecution. Id. at 9.

        The government responds that it did not change course and abandon its unlawful reentry

prosecution where Castillo was successfully prosecuted for the unlawful reentry offense and then

removed. Opp’n 5-6 [#151]. The government contends that the cases cited by Defendant are

                                                    11
          Case 1:19-cr-10279-IT Document 171 Filed 05/06/21 Page 12 of 16



therefore distinguishable because they involved the decision to remove the defendant while an

unlawful reentry prosecution was underway. Id. at 6 (citing as an example, Resendiz-Guevara, 145

F. Supp. 3d at 1137 (unlawful reentry prosecution where ICE referred the defendant for prosecution

and then removed him prior to the resolution of the criminal prosecution)).

       The government’s argument is misplaced. Defendant does not argue the government

changed course in an unlawful reentry prosecution. He argues the government changed course in the

drug prosecution when it first indicted him on drug charges and, after his arrest on those charges,

removed him, thereby preventing adjudication of those charges. Mot. 9 [#146].

       In United States v. Munoz-Garcia, the court found the government abandoned its drug

prosecution when the defendant was removed. 455 F. Supp. 3d 915, 925 (D. Ariz. 2020) (“The

government chose to proceed with the defendant’s removal proceeding and deport her from the

United States. The result of that choice is that the government abandoned the criminal

prosecution.”). The court finds the reasoning of Munoz-Garcia persuasive here where, like

Defendant, Munoz-Garcia was indicted on a non-illegal reentry charge, released pending trial, and

then processed for removal and removed from the United States. Id. at 918.4 Moreover, the

government has not offered to return Defendant to the District of Massachusetts for purposes of the

drug prosecution.5 See Resendiz-Guevara, 145 F. Supp. 3d 1137 (explaining that the government


4
  The government seeks to distinguish this case and others on the ground that ICE detention was not
used here as an end-run around the decision to release the defendant under the Bail Reform Act.
Opp’n 6 [#151] (citing Trujillo-Alvarez, 900 F. Supp. 2d 1167; United States v. Boutin, 269 F.
Supp. 3d 24, 25 (E.D.N.Y. 2017)). Although the court does not agree that an end-run around a
decision to release the defendant is needed to find abandonment, the government’s argument that
there was no end-run around the Magistrate Judge’s decision also fails once ICE removed the
Defendant from this court’s jurisdiction, as discussed above.
5
  The court notes cases from the District of Arizona that have held that a defendant’s removal from
Arizona to Mexico does not necessarily jeopardize the district court’s ability to try the defendant
where it is feasible to parole a defendant from Mexico into Arizona for purposes of trial. See United
States v. Perez-Canez, No. CR-18-00229-PHX-JJT, 2020 WL 1000029 (D. Ariz. Mar. 2, 2020). In
these instances, the government also represented that it would assist in paroling the defendants into
                                                  12
           Case 1:19-cr-10279-IT Document 171 Filed 05/06/21 Page 13 of 16



did not provide the court with “what steps, if any, it took to obtain [defendant’s] presence at trial”).

While the government may argue that there was no intentional abandonment of the drug

prosecution, the court finds that by removing Defendant the government has in fact abandoned the

drug prosecution.

       As noted earlier, the immigration regulations concerning a non-citizen’s voluntary departure

deem such a departure while a criminal prosecution is pending in federal or state court to be

contrary to the interest of the United States, unless the prosecuting authority has consented to the

departure. 8 C.F.R. § 215.3(g). If a voluntary departure is deemed prejudicial to the United States

when an individual who is a party to a criminal case leaves without the permission of the

prosecuting authority, the court sees no reason why it is not equally prejudicial to the United States

if the individual is removed during a criminal proceeding without the prosecuting authority’s

consent. Here, the government has reported no objection to ICE’s removal of the Defendant, and

accordingly, the court treats the removal as one with at least the prosecuting authority’s tacit

consent, providing yet another ground to hold that the government abandoned the prosecution when

it removed the Defendant.

   E. Appropriate Remedy

       The court turns finally to the appropriate remedy here.

       Guided by considerations of justice, and in the exercise of supervisory powers,
       federal courts may, within limits, formulate procedural rules not specifically required
       by the Constitution or the Congress. The purposes underlying use of the supervisory
       powers are threefold: to implement remedy for violation of recognized rights; to
       preserve judicial integrity by ensuring that conviction rests on appropriate
       considerations validly before the jury; and finally, as a remedy designed to deter
       illegal conduct.

United States v. Hasting, 461 U.S. 499, 505 (1983) (internal citation, quotation, and alteration




the country.
                                                   13
           Case 1:19-cr-10279-IT Document 171 Filed 05/06/21 Page 14 of 16



omitted). Invoking this third theme, the First Circuit has warned that courts “will consider

unleashing the supervisory power in criminal cases ‘[w]hen confronted with extreme misconduct

and prejudice,’ in order ‘to secure enforcement of better prosecutorial practice and reprimand of

those who fail to observe it.’” United States v. Horn, 29 F.3d 754, 760 (1st Cir. 1994) (quoting

United States v. Osorio, 929 F.2d 753, 763 (1st Cir. 1991) (internal quotations omitted)). However,

while a court may exercise its supervisory powers to dismiss an indictment, it “must use these

powers ‘sparingly.’” United States v. Stokes, 124 F.3d 39, 46 (1st Cir. 1997) (quoting United States

v. Santana, 6 F.3d 1, 10 (1st Cir. 1993)). “Because the public maintains an abiding interest in the

administration of criminal justice, dismissing an indictment is an extraordinary step.” Id. at 44.

Limits on the court’s supervisory power dictate that it applies “only when there is no effective

alternative provided by rule, statute, or constitutional clause” and that the power “must be exercised

with restraint and circumspection.” Horn, 29 F.3d at 760.

       The court finds that ICE’s removal of the Defendant to the Dominican Republic was in

disregard of the Magistrate Judge’s order that Defendant not leave the District of Massachusetts,

and ignored this court’s jurisdiction over the Defendant and this criminal prosecution. The court

finds further that ICE’s actions violated Defendant’s constitutional rights and that those rights

cannot be remedied, where Defendant has been removed from the country (and barred from reentry)

and is no longer able to prepare a defense or secure a speedy trial. The government contends that

“the prosecution has not committed misconduct.” Opp’n 17 [#151]. The court agrees that the

prosecutor did not commit misconduct; but finds ICE’s removal of the Defendant in blatant

disregard of this court’s authority and of Defendant’s constitutional rights to require reprimand and

deterrence.

       The government argues further that Defendant has not been prejudiced. Id. This argument

assumes that, if he had not been removed, Defendant would necessarily be convicted of the drug

                                                  14
           Case 1:19-cr-10279-IT Document 171 Filed 05/06/21 Page 15 of 16



offense, and therefore, “deportation has likely saved him from serving additional years in prison.”

Id. at 3-4.6 The court finds this argument untenable. First, as Defendant noted in his Reply [#156],

Defendant has not been convicted, and arguing he is not prejudiced because he is not facing

additional prison time runs contrary to the presumption of innocence. Moreover, Defendant is

prejudiced by having a criminal charge open against him even if he is out of the United States. See

Reply 8 [#156] (citing cf. Barker v. Wingo, 407 U.S. 514, 532 (1972) (“Prejudice, of course, should

be assessed in the light of the interests of the defendants which the speedy trial right was designed

to protect. This Court has identified three such interests: (i) to prevent oppressive pretrial

incarceration; (ii) to minimize anxiety and concern of the accused; and (iii) to limit the possibility

that the defense will be impaired.”)).

       For all of these reasons, the court finds that there is no effective alternative to dismissal of

the indictment.

       The government argues that any dismissal should be without prejudice. This question poses

a very close call. The court agrees that Defendant will not be prejudiced if the indictment is

dismissed without prejudice. In that event, he is no worse off than if he had he not been indicted in

this case at all, or if the indictment issued after he was removed. While it may be true that

Defendant would have an easier time defending against a case before the events at issue are too far

in the past, the government will face the same challenges should it seek to prosecute this case later.

Moreover, Defendant is now aware that a grand jury has concluded that the government has

probable cause to indict him and can take that information into account in determining whether to

try to return to the United States.

       Also weighing in favor of a dismissal without prejudice is the public’s interest in the


6
  The government also argues that Defendant is not prejudiced by his removal where the
“prosecution will lie dormant” and he is out of custody and in the Dominican Republic. Opp’n 11
[#151].
                                                  15
           Case 1:19-cr-10279-IT Document 171 Filed 05/06/21 Page 16 of 16



investigation and prosecution of criminal activities. Cf. United States v. Nocella, 849 F.2d 33, 36

(1st Cir. 1988) (explaining that excluding evidence pertaining to charges “as to which the Sixth

Amendment right to counsel had not attached . . . simply because other charges were pending . . .,

would unnecessarily frustrate the public’s interest in the investigation of criminal activities”) (citing

Maine v. Moulton, 474 U.S. 159, 180 (1985)).

       Weighing in favor of dismissal with prejudice is the need “to secure enforcement of better

prosecutorial practice and reprimand of those who fail to observe it.” Horn, 29 F.3d at 760 (internal

citation and quotation omitted). Once procedures required for removal of a noncitizen are

completed, ICE should return criminal defendants to the district where they are charged to allow the

prosecutions to go forward or should ask prosecuting authorities to seek a dismissal without

prejudice of pending charges.

       The court’s supervisory power must be exercised “with restraint and circumspection.” Id.

Here, this restraint dictates that the dismissal is without prejudice. However, if ICE continues a

practice of removing defendants without regard to ongoing criminal proceedings, such restraint is

likely to not be warranted.

IV. Conclusion

       For the foregoing reasons, Defendant’s Motion to Dismiss [#146] is ALLOWED and Count

One of the Indictment [#1] is DISMISSED WITHOUT PREJUDICE as to Defendant Jesus Castillo.

IT IS SO ORDERED.



Date: May 6, 2021                                              /s/ Indira Talwani
                                                               United States District Judge




                                                   16
